Opinion by
Hurt, J.
§ 410. Appeal bond; description of judgment in. In justice’s court, judgment was for defendant ‘ ' that plaintiff take nothing by his suit, and that defendant go hence, and that he 'recover his costs of plaintiff,” etc. The appeal bond in county court, after giving proper style of case, number and date of judgment, described the judgment as follows: “ The defendant recovered a judgment against Kerr for the costs of said suit, said costs amounting to the sum of $27.25, from which said judgment of said justice’s court, the plaintiff, Kerr, appealed.” The county court, on motion, dismissed the appeal, because the judgment, as described in the bond, was not such a final judgment as would give that court jurisdiction on appeal. Held, on authority of Owens v. Levy, ante, that there was no misdescription, but a failure to give a full and complete description of the judgment appealed from, and the county court erred in sustaining the motion and dismissing the appeal.
Reversed and remanded.